Case 1:19-cv-10518-ADB Document 1-3 Filed 03/19/19 Page 1 of 8



                         Exhibit A
     Case 1:19-cv-10518-ADB Document 1-3 Filed 03/19/19 Page 2 of 8




                            COMMONWBAIJII OFMASSACllUSETTS



NORFOLK SS.                                                     SURhRlOR OOURr
                                                                CIVIL AC'i'ION NO.


Ki;VlN CONNOLL.Y,
Plaintiff,


                                                          JURY DEMANDED

P & D ManageiiK.'iil
d/b/a Mcl.)nnaid's nf VValpolt*
Defendants.


                                       COMPLAINT

I.      INTRODUCriON

        I.    Plaintiff Kevin Connolly ("Mr, Connolly'’) brings this case againsi

Defendants because of their iinlavvfu! wage payment practici'sat McDonald's of

Walpole ("McDonald'.s") a restaurant owned bv P&D Management {"P&D"), and

located in Walpole, Massachusetts. McDonald's and P&D (collectivdv "Defendants")

have engaged in violations of the Massachtisetts Wage Act, the Massachusetts

Minimum Wage Act, and the federal Fair l.abor Standards Act ("FLSA") by failing to

p.y\' Mr. Connolly for the hours he worked, hv failing to pav Mr. Connollv at least

minimum wage for all hours worked, and by failing to pay Mr, Connolly at all (either at

slraigfit lime w'ages or at time-and-a-half) for his overtime liours (liours greater than 4b

in a week).
      Case 1:19-cv-10518-ADB Document 1-3 Filed 03/19/19 Page 3 of 8




         2.   Mr. Ccxinollv seeks receverv for his unpaid wages, unpaid niininium

wages, and unpaid overtime wages and premiums for his hours greater than 40 per

wi;ek. Mr, Connolly also seeks statutory trebling of damages and/or otlier multiple

damages available under state and federal law, interest, attorneys' fees, and costs, and

any other relief that tins Court dt'cms proper.

II.      PARTIES

         3,   Mr. Connolly i.s a resident of Walpole, Massachusetts in Norfolk County,

         4.   McDonald's is a restaurant located at 595 Main St. Walpole, MA 02108

located in Norfolk County. McDonald's employed Mr, Connolly from approximately

March, 2015 until May, 2017.

         5,       I* & D is a Massachusetts company regisU'red at 128 Union St, Stt'#504,

New Bedford, MA 02740 located in Bristol County. P & D owns and operates; the

McDonald's of Walpole restaurant.

HI.      juRisDicnoN and venue
         6.   Jurisdiction is proper in this Court pursuant to 28 U.S.C, § 1331 becausi.>

the case involves a federal claim.

         7,   Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2), Ix'cause a

substantial part of the events or omissions giving rise to this claim (X'curred in this

judicial district, where the Plaintiff performed work for Defcndani,.s at P & D

Management's restaurant kx.'ated in Norfolk County.

IV.      FACT'S
  Case 1:19-cv-10518-ADB Document 1-3 Filed 03/19/19 Page 4 of 8




       8.     While cnipk>yed at McDunald's, Mr, Comioiiy regularly vvurked long

hours. Mr. Cotinollv was required to work lorigcr hours than .sc:heduk>d bi'cause fie

could not complete the a.ssigntxl duties within the scheduled shift.

       9.     In March 2015, Mr. Connolly started his employment with McDonald's,

Soon after Mr, Connolly realized that he could not complete his assigned duties wiiliin

a scheduled shift and taegan to work through Iris thrrt’c (,30) minute break

       10.    In, approximatelv., September 201,5 McDonald's promoted Mr, Connolh' to

shift manager. As shift manager, Mr. Connollv became n.'sponsiblc for garbage removal,

general clean-up, depositing cash from the prior day's shift, ensuring the register had

the appropriate amount of change, and ensuring that the milkshake macliine was

cleaned regularly, along with various other duties,

       11.    khese tasks couk! not be completed by Mr. Connolly, or anyone else,

within the scheduled tliirty-seven (37) hours per week. To contplele these tasks Mr.

Connolly began to start Iris shift, on average, ninety (91)) minutes earUi'r and ('tided, on

average, ninety (90) minutes later than scheduled and he continued to work through his

break. Mr, Connolly was not paid for this work,

       12.    Also, every other Friday evening, around midnight, Mr. Connollv came to

llie Mcl,)onald's to clean the milkshake machine, l ie would spend not less than five {5)

hours working to complete this task often working until the morning shift began. If the

morning shift required a.ssistance, Mr. Connolly worked longer to assist them with the

morning dutic's. Mr, Connolly was not paid for this work.
     Case 1:19-cv-10518-ADB Document 1-3 Filed 03/19/19 Page 5 of 8




        13.    Mr, Coiitiollv Wi>rkc'd nwre than forty (4{)) hours per week to complete the

work McDonald's assigned to him. 1 hi* store manager wa.s aware of the work Mr,

Connolly completed without pay, described above, Howevi'r, the Defendants did not

pay Mr. Consiollv for anv hours Ire worked outside of Iris scheduk*d thirty-seven (37)

hours, when lie should have received both She promised rate of pav as well as oi'ertime

premiums (time-and-a-halO for hours greater than forty (40)

        14.    Defendants' failure to pay Mr. Connollv' full wages for all hours worked

and overtiiTie premiums for tiours worked in excess of forty per vvei.'k constitutes a

willful violation of state and federal laws.

        15.    .Also, Defendants have been i.mjustlv enriched to the delnmcni of I’lainliff

by not paying Plaintiff for all hours worked. Mr, Connolly performed work for

Defendants that conierred a measurable benefit on them, Mr. Connolly was reasonable

in his cxptx'lation that Defendants pay him the wages that tliey promised him, anci

Delendants were well aware of Mr, Connollv’s expectations. To alUns* Defendants to

profit irom ilieir faili.ir(' to pay Mr, (..'onnolly for work lieactiuUly performed would be

inequitable.

V.      EXHAUSTION OF ADMINISTRATIVE REMEDIES

        In,    Pursuant to the state law requirements a.s .set forth in Mas.sachusells

General Law Cliaptcr 149 § 15(1, Mr. Connolly filed his statutory claim w'ith the Office of

the Attorney General on October 18, 2018, and lie lias rc'ct'ived a riglit-to-sue letter in

order to proceed on these claims in court.
  Case 1:19-cv-10518-ADB Document 1-3 Filed 03/19/19 Page 6 of 8




       17.     Pursuant to 29 U.S.C. § 216(b), Plaintiff consetits to sue as a plaintiff

under the Fair l .abor Standards Act. His consent: to sue form i.s atlLidn'd So this

complaint as Fxhibit A,



                                           COUNT I

                                       Li N PA ID WAGES

       Dcfcndatits' failure to pay Plaintiff tlic wages lie earned and to vcdiich lie is

entitled under state and federal law, as set forth above, violates M.G.L,, c, 149 § 148.

This claim is brought pursuant to K4.G,L. c. 149 § 150.

                                          COUNT 11

                                UNPAID MINIMUM WAGES

       Defendants' failure to pay Plaintiff minimum wages for all hours worked, as set

forth above, violates M.G.l... c. 151 § 1, ct    This claim is brought pursuant to M.G.L.. c.

151 §20.

                                          couN r in
                                 OVERIiME VlOLAl'iONS

       Defendants' failure to pay Plaintiff time-and-a-half for all iiours worked greater

than 40 hours, as set forth above, violates the Id.SA, 29 U.S.C. § 2.01, ct .-sp. This claim is

brought pursuant to 29 U.S.C, § 216(b),


                                      JURY DEi\i,4ND

       Plaintiff hereby requests a trial by jury on all of liis claims.

WHEREFORE, Idaintiff requests that this Court enter the following relief:
   Case 1:19-cv-10518-ADB Document 1-3 Filed 03/19/19 Page 7 of 8




         1.   An award of damages for all minimum wages, overtime, and othc'r

unpaid wages tl'iataredue to Plaintiff' under Massachusetts law and the FISA;

         2.   Statutory trebling of damages under Massachusetts law and/or all other

multiple damages available to Plaintitt' iindcm state and federal law;

         3.   A finding tludDefendant's' violation of the .FISA was wiliful;

         4.   Attorneys' fet;s and costs;

         5.   Pre- and posttiudgment interest; and

         6.   Any other relief to which the Plaintiff mav be entitied.


                                            Res pta: tfu 11 v sub m i

                                            KEVIN CONN'Of.,lA'

                                            By his attorijpjvs,



                                            C/SSIn ''T7^url5W^629192
                                            TIVVARl LAW
                                            no. .Box. 190878
                                            Ro.xburv, M.A 02119
                                            (617) 6.52-0650
                                            w w w'. t:i w a r i law. co jj'i
                                            EiTsail: ctiw'ari@tiw'ariIa.w.com


                                            /$/ Hillarv Schw'ab
                                            I'lillarv Schwab, BBC) #666029
                                            FAIR WORK, P.C.
                                            192 South Strcmt, Suite 450
                                            Boston, .MA 02111
                                            (617) 607-.;i260
                                            w w w, fa i rw o rkla wc com
                                            •Em ail: h i 1 larv#tairworkla w.corn,
                                            ra c hel'S fa i rworkla w’ .com
Dated;        December 24, 2018
     Case 1:19-cv-10518-ADB Document 1-3 Filed 03/19/19 Page 8 of 8




Dated:     December 24,2018
